DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.   Please see below with respect to 112(b) rejections for newly presented claims 20-22.  
Applicant’s arguments with the prior art rejections have been considered but are moot.  Applicant is arguing about limitations added to the claims in an amendment, which are addressed in the modified grounds of rejection, necessitated by Amendment, below.  Regarding claims 1 and 11, Examiner would encourage Applicant to refer to the amendment discussed in the in 13 April 2022 interview (see paragraph [0049] of Applicant’s disclosure) in view of the current amendments regarding the exterior and removable nature of the ice bucket/recess.  Applicant may be able to discuss why such combination would not be obvious over the combination of Swerbinsky in view of Fulton in view that Swerbinsky uses a different surface to support the ice bin than that accommodating the actuator paddle and that Fulton may not be removable in the sense used by Applicant.  Regarding claim 20, it appears that if corrected without changing the scope of what Examiner believes Applicant intended with respect to claim 20, claim 20 would be found allowable.  Examiner is willing to consider Amendments in the spirit of those discussed above in the context of an AFCP 2.0 request and would be willing to discuss such in an interview if Applicant feels that such would be helpful.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “dispensing assembly” and “ice-making assembly”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of “dispensing assembly”, the corresponding structure is found in paragraph [0030]; and in the case of “ice-making assembly”, the corresponding structure is found in paragraph [0051], i.e. the ice storage bin #164 (later shortened to storage bin #164) and icemaker.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “wherein a bin paddle is mounted to the sidewall opposite from the paddle groove to selectively move between a release position permitting ice passage from the cavity outlet and a block position restricting ice passage from the storage cavity through the cavity outlet”.  There is insufficient antecedent basis for “the sidewall opposite from the paddle groove” since the limitations in claims 1 and 11 “wherein the dispensing assembly further comprises a dispenser actuator positioned within the dispenser recess rearward from the removable ice storage bin along the transverse direction, the dispenser actuator comprising a paddle, and wherein the bin body comprises a sidewall defining a paddle groove as a concave surface that is complementary to the paddle of the dispenser actuator to receive the paddle therein” (which provide the antecedent basis) are absent from claim 20.  To expedite prosecution, Examiner has interpreted the claim as if these limitations were properly included.  Claims 21-22 are rejected insofar as they are dependent on claim 20 and therefore include the same error(s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swerbinsky (US 3,621,668: previously cited) in view of Fulton (US 2009/0229284: cited by Applicant), and Carew (US 2,899,804: previously cited).
Regarding claim 1, Swerbinsky discloses a refrigerator appliance (see at least Abstract) defining a mutually-orthogonal vertical direction (see at least Figure 1, up and down direction), lateral direction (see at least Figure 1, into/out of the page), and transverse direction (see at least Figure 1, left/right direction), the refrigerator appliance comprising: 
a cabinet defining a chilled chamber (see at least column 2, lines 36-41); 
a door (see at least Figure 1, door #2) defining a dispenser recess (see as least column 2, lines 36-48) having a transverse opening extending vertically from a top recess end to a bottom recess end and laterally from a first recess side to a second recess side (see at least Figure 1, area of inner panel #6 of door #2 accommodating ice storage receptacle #5: the area of the inner panel is delimited vertically by the protrusions illustrated and laterally at least by the sides of the door and interaction with the refrigerator cabinet), the door being rotatably hinged to the cabinet to rotate between a closed position restricting access to the chilled chamber and an open position permitting access to the chilled chamber (see as least column 2, lines 36-48: rotatably hinged to rotate between open/closed positions is inherent to door #2); 
a dispensing assembly defining an ice delivery passage directed to the dispenser recess (see at least Figure 1, chute #7; column 2, lines 46-48); 
an ice-making assembly attached to the cabinet (see at least Figure 1 ice maker #3); and 
a removable ice storage bin comprising a bin body defining a storage cavity (see at least Figure 1 ice storage receptacle #5: bin body defining storage cavity is inherent to storage receptacle), the bin body being selectively mounted to door within the dispenser recess to receive ice from the dispensing assembly (see at least column 2, lines 36-48; column 3, lines 31-39; column 3, lines 51-64), 
wherein the dispensing assembly further comprises a dispenser actuator positioned within the dispenser recess rearward from the removable ice storage bin along the transverse direction (see at least Figure 1, the paddle #26 of the actuator protrudes into the recess when the door #2 is closed unless interfered with by the presence of ice storage receptacle #5), the dispenser actuator comprising a paddle (see at least column 3, lines 31-64). 
Swerbinsky does not disclose the dispenser recess on an exterior portion of the refrigerator appliance that is outside the chilled chamber, nor that the bin body is selectively mounted within the dispenser recess at the exterior portion of the refrigerator appliance.  
Fulton teaches another refrigerator appliance with a dispenser recess on an exterior portion of the refrigerator appliance that is outside the chilled chamber and another ice storage bin with a bin body that is selectively mounted within the dispenser recess at the exterior portion of the refrigerator appliance (see at least Figure 6, recess #38 with ice bucket #40, both at the exterior portion of the refrigerator appliance).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Swerbinsky with the dispenser recess on an exterior portion of the refrigerator appliance that is outside the chilled chamber, nor that the bin body is selectively mounted within the dispenser recess at the exterior portion of the refrigerator appliance, as taught by Fulton, to improve the appliance of Swerbinsky by allowing for access to ice without disturbing the interior of the refrigerator appliance, thus improving the efficiency and convenience of use.   
Swerbinsky does not disclose the bin body extending vertically from the top recess end to the bottom recess end and laterally from the first recess side to the second recess side.
Fulton further teaches the ice storage bin received in a dispenser recess with the bin body extending vertically from the top recess end to the bottom recess end of the dispenser recess and laterally from the first recess side to the second recess side (see at least Figures 1 and 2, the ice bucket #40 occupies the entirety of the region of the recess delimited by frame #36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the bin body in the refrigerator of Swerbinsky with the bin body extending vertically from the top recess end to the bottom recess end and laterally from the first recess side to the second recess side, as taught by Fulton, to improve the refrigerator of Swerbinsky by allowing for an increased ice storage while decreasing wasted space associated with a dispenser recess larger than the ice storage bin body.  
Swerbinsky does not disclose wherein the bin body comprises a sidewall defining a paddle groove as a concave surface that is complementary to the paddle of the dispenser actuator to receive the paddle therein.  
However, providing an ice bin with a sidewall defining a paddle groove as a concave surface that is complementary to the paddle of the dispenser actuator to receive the paddle therein, was old and well known in the art, as evidenced by Carew (see at least column 3, lines 6-37); additionally, it is noted that Applicant places no criticality on the concave surface that is complementary to the paddle of the actuator to receive the paddle therein, stating “Optionally, the sidewall 216 may define a paddle groove 242 (e.g., as a generally concave surface) to receive the paddle or actuator 146 therein.”.  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the bin of Swerbinsky with wherein the bin body comprises a sidewall defining a paddle groove as a concave surface that is complementary to the paddle of the dispenser actuator to receive the paddle therein, since, as evidenced by Carew, such provision was old and well-known in the art and would provide the benefit of allowing for cooperating actuator and bucket surfaces to allow for the bucket to provide actuation for the ice dispensing (see at least column 1, line 67 through column 2, line 7), and since  it has been held that changes in shape are a routine matter of design choice within the level of ordinary skill in the art (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.): in this instance, as noted above, Applicant has indicated that the claimed shape is merely an “optional” feature of the invention.  
Regarding claim 2, Swerbinsky does not disclose wherein the removable ice storage bin further defines a cavity outlet extending in fluid communication between the storage cavity and a front face of the bin body, and wherein a bin paddle is mounted to the bin body to selectively move between a release position permitting ice passage from the cavity outlet and a block position restricting ice passage from the storage cavity through the cavity outlet.
Fulton further teaches wherein the ice storage bin further defines a cavity outlet extending in fluid communication between the storage cavity and a front face of the bin body (see at least paragraph [0019]: ice hatch #72), and wherein a bin paddle is mounted to the bin body to selectively move between a release position permitting ice passage from the cavity outlet and a block position restricting ice passage from the storage cavity through the cavity outlet (see at least paragraph [0019]: the actuator #70 when in the mechanical linkage form discussed would meet paddle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ice storage bin of Swerbinsky with wherein the  removable ice storage bin further defines a cavity outlet extending in fluid communication between the storage cavity and a front face of the bin body, and wherein a bin paddle is mounted to the bin body to selectively move between a release position permitting ice passage from the cavity outlet and a block position restricting ice passage from the storage cavity through the cavity outlet, as taught by Fulton, to improve the removable ice storage bin of Swerbinsky by allowing ice to be dispensed while the storage bin remains in place (see at least Fulton paragraph [0019]). 

Regarding claim 8, Swerbinsky further discloses further comprising a controller configured to initiate a bin fill operation (see at least column 2, lines 57-67), the bin fill operation comprising receiving a fill input from the dispenser actuator (see at least column 3, lines 31-64), and directing ice to the removable ice storage bin in response to receiving the fill input (see at least column 3, lines 31-64; column 3, lines 21-30; column 2, lines 57-67)).

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swerbinsky in view of Fulton and Carew as applied to claim 1 above, and further in view of Mitchell (US 2012/0111041: previously cited).
Regarding claim 3, Swerbinsky is silent regarding the dispensing assembly further comprising a water delivery passage directed toward the dispenser recess and positioned forward from the removable ice storage bin along the transverse direction.
Mitchell teaches another refrigerator dispensing assembly, the dispensing assembly further comprising a water delivery passage directed toward the dispenser recess and positioned forward from the ice storage bin along the transverse direction (see at least Figure 3, water source #116; see also reservoir #72 extends rearward from water source #116).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator dispensing assembly of Swerbinsky in view of Fulton and Carew with the dispensing assembly further comprising a water delivery passage directed toward the dispenser recess and positioned forward from the removable ice storage bin along the transverse direction, as taught by Mitchell, to improve the refrigerator dispensing assembly of Swerbinsky in view of Fulton and Carew by providing water to the assembly (see at least Mitchell paragraph [0033]).

Regarding claim 10, Swerbinsky further discloses further comprising a controller configured to initiate a bin fill operation (see at least column 2, lines 57-67), the bin fill operation comprising receiving an ice-level signal from a detecting sensor directed toward the removable ice storage bin within the dispenser recess (see at least column 3, lines 21-31), and directing ice to the ice storage bin based on the ice-level signal in response to receiving the fill input (see at least column 3, lines 31-64; column 3, lines 21-30; column 2, lines 57-67).
Swerbinsky does not disclose an interface panel spaced apart from the dispenser recess, nor receiving a fill input from an interface panel spaced apart from the dispenser recess. 
Mitchell teaches another refrigerator comprising an interface panel spaced apart from the dispenser recess and receiving a fill input from an interface panel spaced apart from the dispenser recess (see at least paragraph [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Swerbinsky in view of Fulton and Carew with an interface panel spaced apart from the dispenser recess and receiving a fill input from an interface panel spaced apart from the dispenser recess, as taught by Mitchell, to improve the refrigerator of Swerbinsky in view of Fulton and Carew by allowing for manual initiation of the ice fill sequence after harvesting a quantity of ice (see at least Mitchell paragraph [0035]).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swerbinsky in view of Fulton and Carew as applied to claim 1 above, and further in view of Miller et al. (US 2016/0025399: cited by Applicant).
Regarding claims 5 and 6, Swerbinsky does not disclose wherein the removable ice storage bin further defines a drain aperture at a base wall in fluid communication with the storage cavity, and further comprising a fluid conduit mounted within the door in selective fluid communication with the drain aperture to receive water therefrom.
Miller et al. teaches another refrigerator with an ice storage bin (see at least ice container #220), wherein the ice storage bin further defines a drain aperture at a base wall in fluid communication with the storage cavity (see at least paragraph [0032]), and further comprising a fluid conduit mounted within the door in selective fluid communication with the drain aperture to receive water therefrom (see at least paragraphs [0041], [0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Swerbinsky in view of Fulton and Carew with wherein the removable ice storage bin further defines a drain aperture at a base wall in fluid communication with the storage cavity, and further comprising a fluid conduit mounted within the door in selective fluid communication with the drain aperture to receive water therefrom, as taught by Miller et al., to improve the refrigerator of Swerbinsky in view of Fulton and Carew by providing for the removal of melt water from the ice storage bin (see at least Miller et al. paragraph [0031]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swerbinsky in view of Fulton and Carew as applied to claim 1 above, and further in view of Mitchell (US 2012/0111041) and Mitchell et al. (US 2016/0201967): both previously cited.
Regarding claim 9, Swerbinsky further discloses further comprising a controller configured to initiate a bin fill operation (see at least column 2, lines 57-67), the bin fill operation comprising receiving a fill input (see at least column 3, lines 21-31), and directing ice to the removable ice storage bin in response to receiving the fill input (see at least column 3, lines 31-64; column 3, lines 21-30; column 2, lines 57-67).
Swerbinsky does not disclose an interface panel spaced apart from the dispenser recess, nor receiving a fill input from an interface panel spaced apart from the dispenser recess. 
Mitchell teaches another refrigerator comprising an interface panel spaced apart from the dispenser recess and receiving a fill input from an interface panel spaced apart from the dispenser recess (see at least paragraph [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Swerbinsky in view of Fulton and Carew with an interface panel spaced apart from the dispenser recess and receiving a fill input from an interface panel spaced apart from the dispenser recess, as taught by Mitchell, to improve the refrigerator of Swerbinsky in view of Fulton and Carew by allowing for manual initiation of the ice fill sequence after harvesting a quantity of ice (see at least Mitchell paragraph [0035]).
Swerbinsky in view of Fulton and Carew as modified by Mitchell does not disclose that the directing is for a predetermined time period. 
However, it is noted that there are only a finite number of methods available for detecting ice level in an ice storage bin.  In this regard it is noted that Mitchell et al. teaches that ice-level detection can involve a predetermined time threshold (see at least paragraph [0035]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Swerbinsky in view of Fulton and Carew as modified by Mitchell with the directing is for a predetermined time period, since, as taught by Mitchell et al., such was a suitable and known provision for ice-level detection (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of allowing for use of a sensor less susceptible to adverse temperature conditions.  

Claims 11, 12, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swerbinsky (US 3,621,668) in view of Nelson et al. (US 2001/0025505), Fulton (US 2009/0229284: cited by Applicant), Carew (US 2,899,804: previously cited), and Mitchell (US 2012/0111041: previously cited).
Regarding claim 11, Swerbinsky discloses a refrigerator appliance (see at least Abstract) defining a mutually-orthogonal vertical direction (see at least Figure 1, up and down direction), lateral direction (see at least Figure 1, into/out of the page), and transverse direction (see at least Figure 1, left/right direction), the refrigerator appliance comprising: 
a cabinet defining a chilled chamber (see at least column 2, lines 36-41); 
a door (see at least Figure 1, door #2) defining a dispenser recess (see as least column 2, lines 36-48) having a transverse opening extending vertically from a top recess end to a bottom recess end and laterally from a first recess side to a second recess side (see at least Figure 1, area of inner panel #6 of door #2 accommodating ice storage receptacle #5: the area of the inner panel is delimited vertically by the protrusions illustrated and laterally at least by the sides of the door and interaction with the refrigerator cabinet), the door being rotatably hinged to the cabinet to rotate between a closed position restricting access to the chilled chamber and an open position permitting access to the chilled chamber (see as least column 2, lines 36-48: rotatably hinged to rotate between open/closed positions is inherent to door #2); 
a dispensing assembly defining an ice delivery passage, the ice delivery passage being directed to the dispenser recess (see at least Figure 1, chute #7; column 2, lines 46-48); 
an ice-making assembly attached to the cabinet (see at least Figure 1 ice maker #3); and 
an ice storage bin comprising a bin body defining a storage cavity (see at least Figure 1 ice storage receptacle #5: bin body defining storage cavity is inherent to storage receptacle), the bin body being selectively mounted to door within the dispenser recess to receive ice from the dispensing assembly (see at least column 2, lines 36-48; column 3, lines 31-39; column 3, lines 51-64), 
wherein the dispensing assembly further comprises a dispenser actuator positioned within the dispenser recess rearward from the ice storage bin along the transverse direction (see at least Figure 1, the paddle #26 of the actuator protrudes into the recess when the door #2 is closed unless interfered with by the presence of ice storage receptacle #5), the dispenser actuator comprising a paddle (see at least column 3, lines 31-64). 
Swerbinsky is silent regarding the bin body being transparent. 
Nelson et al. teaches another ice storage bin comprising a transparent bin body (see at least paragraph [0035])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ice storage bin of Swerbinsky with the bin body being transparent, as taught by Nelson et al., to improve the ice bin of Fulton by allowing for the user to view the ice within the ice bin (see at least Nelson et al. paragraph [0035]).
Swerbinsky does not disclose the dispenser recess on an exterior portion of the refrigerator appliance that is outside the chilled chamber, nor that the bin body is selectively mounted within the dispenser recess at the exterior portion of the refrigerator appliance.  
Fulton teaches another refrigerator appliance with a dispenser recess on an exterior portion of the refrigerator appliance that is outside the chilled chamber and another ice storage bin with a bin body that is selectively mounted within the dispenser recess at the exterior portion of the refrigerator appliance (see at least Figure 6, recess #38 with ice bucket #40, both at the exterior portion of the refrigerator appliance).  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Swerbinsky with the dispenser recess on an exterior portion of the refrigerator appliance that is outside the chilled chamber, nor that the bin body is selectively mounted within the dispenser recess at the exterior portion of the refrigerator appliance, as taught by Fulton, to improve the appliance of Swerbinsky by allowing for access to ice without disturbing the interior of the refrigerator appliance, thus improving the efficiency and convenience of use.   
Swerbinsky does not disclose the bin body extending vertically from the top recess end to the bottom recess end and laterally from the first recess side to the second recess side.
Fulton further teaches the ice storage bin received in a dispenser recess with the bin body extending vertically from the top recess end to the bottom recess end of the dispenser recess and laterally from the first recess side to the second recess side (see at least Figures 1 and 2, the ice bucket #40 occupies the entirety of the region of the recess delimited by frame #36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the bin body in the refrigerator of Swerbinsky with the bin body extending vertically from the top recess end to the bottom recess end and laterally from the first recess side to the second recess side, as taught by Fulton, to improve the refrigerator of Swerbinsky by allowing for an increased ice storage while decreasing wasted space associated with a dispenser recess larger than the ice storage bin body.  
Swerbinsky does not disclose wherein the bin body comprises a sidewall defining a paddle groove as a concave surface that is complementary to the paddle of the dispenser actuator to receive the paddle therein.  
However, providing an ice bin with a sidewall defining a paddle groove as a concave surface that is complementary to the paddle of the dispenser actuator to receive the paddle therein, was old and well known in the art, as evidenced by Carew (see at least column 3, lines 6-37); additionally, it is noted that Applicant places no criticality on the concave surface that is complementary to the paddle of the actuator to receive the paddle therein, stating “Optionally, the sidewall 216 may define a paddle groove 242 (e.g., as a generally concave surface) to receive the paddle or actuator 146 therein.”.  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the bin of Swerbinsky with wherein the bin body comprises a sidewall defining a paddle groove as a concave surface that is complementary to the paddle of the dispenser actuator to receive the paddle therein, since, as evidenced by Carew, such provision was old and well-known in the art and would provide the benefit of allowing for cooperating actuator and bucket surfaces to allow for the bucket to provide actuation for the ice dispensing (see at least column 1, line 67 through column 2, line 7), and since  it has been held that changes in shape are a routine matter of design choice within the level of ordinary skill in the art (see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.): in this instance, as noted above, Applicant has indicated that the claimed shape is merely an “optional” feature of the invention.  
Swerbinsky is silent regarding the dispensing assembly defining a water delivery passage, the water delivery passage being directed toward the dispenser recess; and the ice storage bin body defining a storage cavity rearward from the water delivery passage along the transverse direction.
Mitchell teaches another refrigerator dispensing assembly, the dispensing assembly defining a water delivery passage, the water delivery passage being directed toward the dispenser recess (see at least Figure 3, water source #116); and an ice storage bin body defining a storage cavity rearward from the water delivery passage along the transverse direction (see at least Figure 3, reservoir #72 extends rearward from water source #116).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator dispensing assembly of Swerbinsky with the dispensing assembly defining a water delivery passage, the water delivery passage being directed toward the dispenser recess; and the ice storage bin body defining a storage cavity rearward from the water delivery passage along the transverse direction, as taught by Mitchell, to improve the refrigerator dispensing assembly of Swerbinsky by providing water to the assembly (see at least Mitchell paragraph [0033]).

Regarding claim 12, Swerbinsky in view of Nelson et al. does not disclose wherein the removable ice storage bin further defines a cavity outlet extending in fluid communication between the storage cavity and a front face of the transparent bin body, and wherein a bin paddle is mounted to the transparent bin body to selectively move between a release position permitting ice passage from the cavity outlet and a block position restricting ice passage from the storage cavity through the cavity outlet.
Fulton further teaches wherein the ice storage bin further defines a cavity outlet extending in fluid communication between the storage cavity and a front face of the bin body (see at least paragraph [0019]: ice hatch #72), and wherein a bin paddle is mounted to the bin body to selectively move between a release position permitting ice passage from the cavity outlet and a block position restricting ice passage from the storage cavity through the cavity outlet (see at least paragraph [0019]: the actuator #70 when in the mechanical linkage form discussed would meet paddle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the removable ice storage bin of Swerbinsky in view of Nelson et al. with wherein the ice storage bin further defines a cavity outlet extending in fluid communication between the storage cavity and a front face of the transparent bin body, and wherein a bin paddle is mounted to the transparent bin body to selectively move between a release position permitting ice passage from the cavity outlet and a block position restricting ice passage from the storage cavity through the cavity outlet, as taught by Fulton, to improve the ice storage bin of Swerbinsky in view of Nelson et al. by allowing ice to be dispensed while the storage bin remains in place (see at least Fulton paragraph [0019]). 

Regarding claim 17, Swerbinsky further discloses further comprising a controller configured to initiate a bin fill operation (see at least column 2, lines 57-67), the bin fill operation comprising receiving a fill input from the dispenser actuator (see at least column 3, lines 31-64), and directing ice to the removable ice storage bin in response to receiving the fill input (see at least column 3, lines 31-64; column 3, lines 21-30; column 2, lines 57-67)).

Regarding claim 19, Swerbinsky further discloses further comprising a controller configured to initiate a bin fill operation (see at least column 2, lines 57-67), the bin fill operation comprising receiving an ice-level signal from a detecting sensor directed toward the removable ice storage bin within the dispenser recess (see at least column 3, lines 21-31), and directing ice to the ice storage bin based on the ice-level signal in response to receiving the fill input (see at least column 3, lines 31-64; column 3, lines 21-30; column 2, lines 57-67).
Swerbinsky does not disclose an interface panel spaced apart from the dispenser recess, nor receiving a fill input from an interface panel spaced apart from the dispenser recess. 
Mitchell further teaches comprising an interface panel spaced apart from the dispenser recess and receiving a fill input from an interface panel spaced apart from the dispenser recess (see at least paragraph [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Swerbinsky in view of Nelson et al., Fulton, and Carew with an interface panel spaced apart from the dispenser recess and receiving a fill input from an interface panel spaced apart from the dispenser recess, as taught by Mitchell, to improve the refrigerator of Swerbinsky in view of Nelson et al., Fulton and Carew by allowing for manual initiation of the ice fill sequence after harvesting a quantity of ice (see at least Mitchell paragraph [0035]).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swerbinsky in view of Nelson et al., Fulton, Carew, and Mitchell as applied to claim 11 above, and further in view of Miller et al. (US 2016/0025399: cited by Applicant).
Regarding claims 14 and 15, Swerbinsky does not disclose wherein the removable ice storage bin further defines a drain aperture at a base wall in fluid communication with the storage cavity, and further comprising a fluid conduit mounted within the door in selective fluid communication with the drain aperture to receive water therefrom.
Miller et al. teaches another refrigerator with an ice storage bin (see at least ice container #220), wherein the ice storage bin further defines a drain aperture at a base wall in fluid communication with the storage cavity (see at least paragraph [0032]), and further comprising a fluid conduit mounted within the door in selective fluid communication with the drain aperture to receive water therefrom (see at least paragraphs [0041], [0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Swerbinsky in view of Nelson et al., Fulton, Carew, and Mitchell with wherein the removable ice storage bin further defines a drain aperture at a base wall in fluid communication with the storage cavity, and further comprising a fluid conduit mounted within the door in selective fluid communication with the drain aperture to receive water therefrom, as taught by Miller et al., to improve the refrigerator of Swerbinsky in view of Nelson et al., Fulton, Carew, and Mitchell by providing for the removal of melt water from the ice storage bin (see at least Miller et al. paragraph [0031]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swerbinsky in view of Nelson et al., Fulton, Carew, and Mitchell as applied to claim 11 above, and further in view of Mitchell et al. (US 2016/0201967: previously cited).
Regarding claim 18, Swerbinsky further discloses further comprising a controller configured to initiate a bin fill operation (see at least column 2, lines 57-67), the bin fill operation comprising receiving a fill input (see at least column 3, lines 21-31), and directing ice to the removable ice storage bin in response to receiving the fill input (see at least column 3, lines 31-64; column 3, lines 21-30; column 2, lines 57-67).
Swerbinsky does not disclose an interface panel spaced apart from the dispenser recess, nor receiving a fill input from an interface panel spaced apart from the dispenser recess. 
Mitchell further teaches comprising an interface panel spaced apart from the dispenser recess and receiving a fill input from an interface panel spaced apart from the dispenser recess (see at least paragraph [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Swerbinsky in view of Nelson et al., Fulton, and Carew with an interface panel spaced apart from the dispenser recess and receiving a fill input from an interface panel spaced apart from the dispenser recess, as taught by Mitchell, to improve the refrigerator of Swerbinsky in view of Nelson et al., Fulton, and Carew by allowing for manual initiation of the ice fill sequence after harvesting a quantity of ice (see at least Mitchell paragraph [0035]).
Swerbinsky in view of Nelson, Fulton, Carew, and Mitchell does not disclose that the directing is for a predetermined time period. 
However, it is noted that there are only a finite number of methods available for detecting ice level in an ice storage bin.  In this regard it is noted that Mitchell et al. teaches that ice-level detection can involve a predetermined time threshold (see at least paragraph [0035]).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigerator of Swerbinsky in view of Nelson, Fulton, Carew, and Mitchell with the directing is for a predetermined time period, since, as taught by Mitchell et al., such was a suitable and known provision for ice-level detection (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of allowing for use of a sensor less susceptible to adverse temperature conditions.  

Allowable Subject Matter
Claims 20-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Examiner notes that changing the scope of the limitations as interpreted by Examiner could lead to new grounds of rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763